Name: Commission Regulation (EEC) No 704/92 of 20 March 1992 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 75/18 Official Journal of the European Communities 21 . 3. 92 COMMISSION REGULATION (EEC) No 704/92 of 20 March 1992 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and other bovine animals of a live weight of at least 250 kilograms should be granted ; whereas experience gained in recent years has shown that it is advisable to treat live pure-bred breeding animals weighting of at least 250 kilo ­ grams for females and 300 kilograms for males in an identical manner as other bovine animals, while making them subject to certain special administrative formalities ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 18 thereof, Whereas export refunds should be granted for certaindestinations on some fresh or chilled meat listed in Annex I under CN code 0201 , on some frozen meat listed in Annex I under CN code 0202, on some meat or offal listed in Annex I under CN code 0206 and on some other prepared or preserved meat or offal listed in Annex I under CN code 1602 50 10 : Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third ;Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas a minimum content of lean bovine meat should be fixed for boneless cuts wrapped individually and covered by CN codes 0201 30 and 0202 30 ; Whereas Regulation (EEC) No 32/82 (^ as last amended by Regulation (EEC) No 3169/87 (6), (EEC) No 1964/82 f), as amended by Regulation (EEC) No 3169/87, and (EEC) No 2388/84 (8), as last amended by Regulation (EEC) No 3988/87 (9), lay down the conditions for gran ­ ting special export refunds for certain cuts of beef and veal and certain preserved beef and veal products ; Whereas refunds should also be granted on fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and on minced meat, and the wording of the tariff subheadings for fresh boned or bone ­ less pieces specified ; Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for export ­ ing such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ; Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds on adult male bovine animals of a live weight of at least 300 kilograms (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. 0 OJ No L 4, 8 . 1 . 1982, p. 11 . 0 OJ No L 301 , 24. 10 . 1987, p. 21 . 0 OJ No L 212, 21 . 7. 1982, p. 48 . 0 OJ No L 221 , 18 . 8 . 1984, p. 28 . Whereas, in the case of certain other cuts and preserves of meat or offal shown in Annex I under CN code 1 602 50 90, Community participation in international trade may be maintained by granting a refund corres ­ ponding to that at present available ;0 OJ No L 376, 31 . 12. 1987, p. 31 . 21 . 3 . 92 Official Journal of the European Communities No L 75/19 and a new heading should be created for mixtures of meats or offals ; whereas checks of products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (*), as amended by Regula ­ tion (EEC) No 2026/83 (*) ; Whereas the analytical criteria for preparations and preserves covered by CN code 1 602 50 90 should be supplemented by fixing in particular a maximum colla ­ gen/protein ratio in terms of the meat content of such products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade is not significant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 3795/91 (4) ; establishes the agricultural product nomenclature for the purposes of export refunds ; Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals ; Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of bovine and other meat contained in prepared or preserved meat covered by CN code 1 602 50 ; whereas products of the bovine species alone should accordingly be set apart HAS ADOPTED THIS REGULATION : Article 1 The list of products on which export refunds as referred to in Article 18 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in Annex hereto. Section 6 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 30 March 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 358, 30. 12. 1991 , p. 1 . O "J No L 62, 7. 3. 1980, p. 5. I6) OJ No L 199, 22. 7. 1983, p. 12. No L 75/20 Official Journal of the European Communities 21 . 3 . 92 ANNEX I (ECU/100 kg) Product code Destination f) Refund (!)  Live weight  0102 10 00 190 01 96,00 010210 00 390 01 96,00 0102 90 31 900 02 85,50 03 55,50 04 25,50 010290 33 900 02 85,50 03 55,50 04 25,50 0102 90 35 900 02 101,50 03 73,00 04 34,50 0102 90 37 900 02 101,50 03 73,00 04 34,50  Net weight  0201 10 10 100 02 92,00 03 65,00 04 32,50 0201 10 10 900 02 126,50 03 88,00 04 44,00 0201 10 90 110 (') 02 124,50 03 85,00 04 42,50 0201 10 90 190 02 92,00 03 65,00 04 32,50 0201 10 90 910 (') 02 171,50 03 115,00 04 57,50 0201 10 90 990 02 126,50 03 88,00 04 44,00 0201 20 21 000 02 126,50 03 88,00 04 44,00 21 . 3. 92 Official Journal of the European Communities No L 75/21 (ECU/100 kg) Product code Destination f) Refund ( ¢)  Net weight  0201 20 29 100 (*) 02 171,50 03 115,00 04 57,50 0201 20 29 900 02 126,50 03 88,00 04 44,00 0201 20 31 000 02 92,00 03 65,00 04 32,50 0201 20 39 100 (') 02 124,50 03 85,00 04 42,50 0201 20 39 900 02 92,00 03 65,00 04 32,50 0201 20 51 100 02 161 00 03 110,50 04 56,00 0201 20 51 900 02 92,00 03 1 65,00 04 32,50 0201 20 59 1 10 (  ) 02 218,50 03 146,00 04 73,00 0201 20 59 190 02 161,00 03 no,50 04 56,00 0201 20 59 910 (') 02 i 24,50 03 85,00 04 42,50 0201 20 59 990 02 92,00 03 65,00 04 32,50 0201 20 90 700 02 92,00 03 65,00 04 32,50 0201 30 00 050 0 05 n2,00 0201 3000 1000 02 312,00 03 208,50 04 104,50 06 266,50 0201 30 00 150 (*) 02 165,00 03 125,00 04 62,50 06 144,50 07 90,00 21 . 3. 92No L 75/22 Official Journal of the European Communities (ECU/100 kg) Product code Destination Q Refund (*)  Net weight  0201 30 00 190 (*) 02 128,00 03 84,00 04 42,00 06 102,50 07 90,00 020210 00100 02 92,00 03 65,00 04 32,50 020210 00 900 02 126,50 03 88,00 04 44,00 0202 20 10 000 02 126,50 03 88,00 04 44,00 0202 20 30 000 02 92,00 03 65,00 04 32,50 0202 20 50 100 02 161,00 03 110,50 04 56,00 0202 20 50 900 02 92,00 03 65,00 04 32,50 0202 20 90 100 02 92,00 03 65,00 04 32,50 0202 30 90 100 (4) 05 112,00 0202 30 90 400 (*) 02 1 65,00 03 125,00 04 62,50 06 144,50 07 90,00 0202 30 90 500 (*) 02 128,00 03 84,00 04 42,00 06 102,50 07 90,00 0202 30 90 900 07 90,00 0206 10 95 000 02 128,00 03 84,00 04 42,00 06 102,50 0206 29 91 000 02 128,00 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 60,50 0210 20 90 300 02 128,00 21 . 3. 92 Official Journal of the European Communities No L 75/23 (ECU/100 kg) Product code Destination 0 Refund ( ¢)  Net weight  0210 20 90 500 (3) 02 128,00 1602 50 10 120 02 1 34,50 (9) 03 108,00 0 04 108,00 0 1602 50 10 140 02 119,50 0 03 96,00 0 04 96,00 0 1602 50 10 160 02 96,00 0 03 77,00 0 04 77,00 0 1602 5010170 02 63,50 0 03 51,00 0 04 51,00 0 1602 50 10 190 02 63,50 03 51,00 04 51,00 1602 50 10 240 02 36,00 03 36,00 04 36,00 1602 50 10 260 02 26,00 03 26,00 04 26,00 1602 50 10 280 02 16,00 03 16,00 04 16,00 1602 50 90 125 01 116,00 0 1602 50 90 135 01 73,00 0 1602 50 90 195 01 36,00 1602 50 90 325 01 103,00 0 1602 50 90 335 01 65,00 0 1602 50 90 395 01 36,00 1 602 50 90 425 01 77,00 0 1602 50 90 435 01 48,50 0 1602 50 90 495 01 36,00 1602 50 90 525 01 77,00 0 1602 50 90 535 01 48,50 0 1602 50 90 595 01 36,00 1602 50 90 615 01 36,00 1602 50 90 625 01 16,00 1602 50 90 705 01 36,00 1602 50 90 805 01 26,00 1602 50 90 905 01 16,00 ( ) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commis ­ sion Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. O OJ No L 336, 29. 12. 1 979, p. 44. O OJ No L 221 , 19 . 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). No L 75/24 Official Journal of the European Communities 21 . 3 . 92 f) The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 European third countries, the Canary Islands, Ceuta, Melilla, Cyprus, Greenland, Pakistan , Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), except Austria, Sweden and Switzerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 (OJ No L 336, 29 . 12. 1979, p. 44). 06 French Polynesia and New Caledonia. 07 Canada . 08 North, West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swazi ­ land, Zimbabwe and Namibia. 09 Switzerland. (8) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (') The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . NB : The countries are as defined in Commission Regulation (EEC) No 3518/91 (OJ No L 334, 5 . 12. 1991 , p. 10). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. Official Journal of the European Communities No L 75/2521 . 3. 92 ANNEX II '6. Beef and veal CN code Description of goods Product code 0102 Live bovine animals : 01021000 - Pure-bred breeding animals :  Females :  With a live weight less than 250 kg 0102 10 00 110 - Other 010210 00 190  Males :  With a live weight less than 300 kg 010210 00 310 - Other 010210 00 390 0102 90 - Other : Domestic species : Of a weight exceeding 220 kg : 01029031 Heifers (female bovines that have never calved):  With a live weight less than 250 kg 0102 90 31 100 - Other 0102 90 31 900 0102 90 33 Cows :  With a live weight less than 250 kg 0102 90 33 100 - Other 0102 90 33 900 0102 90 35 Bulls :  With a live weight less than 300 kg 0102 90 35 100 - Other 0102 90 35 900 0102 90 37     Steers : (bullocks):  With a live weight less than 300 kg 0102 90 37 100  Other 0102 90 37 900 0201 Meat of bovine animals, fresh and chilled : 0201 10  Carcases and half-carcases : 0201 1010   Of a weight not exceeding 136 kg for carcases or of a weight not exceeding 68 kg for half ­ carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0201 10 10 100 ~ Other 0201 10 10 900 0201 10 90 Of a weight exceeding 136 kg for carcases or of a weight exceeding 68 kg for half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  From male adult bovine animals (') 0201 10 90 110  Other 0201 10 90 190  Other :  From male adult bovine animals (') 0201 10 90 910 - Other 0201 10 90 990 0201 20  Other cuts with bone in :   'Compensated' quarters : 0201 20 21    Of a weight not exceeding 68 kg 0201 20 21 000 0201 20 29    Of a weight exceeding 68 kg :  From male adult bovine animals (') 0201 20 29 100  Other 0201 20 29 900   Unseparated or separated forequarters : 0201 20 31    Of a weight not exceeding 60 kg for unseparated forequarters or of a weight not exceeding 30 kg for separaed forequarters 201 20 31 000 No L 75/26 Official Journal of the European Communities 21 . 3. 92 CN code Description of goods Product code 0201 20 39 Of a weight exceeding 60 kg for unseparated forequarters or of a weight exceeding 30 kg for separated forequarters :  From male adult bovine animals (') 0201 20 39 100  Other 0201 20 39 900   Unseparated or separated hindquarters : 0201 20 51    Of a weight not exceeding 75 kg for unseparated hindquarters or of a weight not excee ­ ding 40 kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs 0201 20 51 100  With more than nin ribs or pairs of ribs 0201 20 51 900 0201 20 59 Of a weight exceeding 75 kg for unseparated hindquarters or of a weight exceeding 40 kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs :  From male adult bovine animals (') 0201 20 59 110 - Other 0201 20 59 190  With more than nine ribs or pairs of ribs :  From male adult bovine animals (') 0201 20 59 910 - Other 0201 20 59 990 0201 20 90 Other :  the weight of bone does not exceed one third of the weight of the cut 0201 20 90 700  Other, with bone in 0201 20 90 900 0201 30 00  Boneless :  Boneless cuts exported to the USA under the conditions laid down in Commission Regula ­ tion (EEC) No 2973/79 (4) 0201 30 00 050  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2), each piece individually wrapped 0201 30 00 100  Other boned cuts, each piece individually wrapped with a lean bovine meat content (exclu ­ ding fat) of 50 % or more (*) 0201 30 00 150  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (*) 0201 30 00 190  Other 0201 30 00 900 0202 Meat of bovine animals, frozen : 0202 10 00  Carcases and half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100  Other 0202 10 00 900 0202 20  Other cuts, with bone in : 0202 20 10   'Compensated' quarters, 0202 20 10 000 0202 20 30   Unseparated or separated forequarters, 0202 20 30 000 0202 20 50   Unseparated or separated hindquarters :  With a maximum of nine ribs or pairs of ribs, 0202 20 50 100  With more than nine ribs or pairs of ribs 0202 20 50 900 0202 20 90 Other :  The weight of bone not exceeding one third of the weight of the cut 0202 20 90 100  Other 0202 20 90 900 0202 30  Boneless : t 0202 30 90 Other :  Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/79 (4) 0202 30 90 100  Boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat) of 50 % or more (*) 0202 30 90 400  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more ( «) 0202 30 90 500  Other 0202 30 90 900 21 . 3. 92 Official Journal of the European Communities No L 75/27 CN code Description of goods Product code 0206 Edible offal or bovine animals, swine, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh and chilled :   Other : 020610 95    Thick skirt and thin skirt 0206 10 95 000  Of bovine animals, frozen : 020629 -- Other : Other : 0206 29 91 Thick skirt and thin skirt 0206 29 91 000 0210 Meat and edible meat offal, salted, in birne, dried or smoked ; edible flours and meals of meat or meat offal : 0210 20  Meat of bovine animals : 0210 20 90   Boneless : - Salted and dried 0210 20 90 100 - Salted, dried and smoked 0210 20 90 300 - In brine (3) 0210 20 90 500 - Other 0210 20 90 900 1 602 Other prepared or preserved meat, meat offal or blood : 1 602 50  Of bovine animals : 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal : Uncooked ; not containing meat other than that of animals of the bovine species : Containing by weight the following percentages of bovine meats (excluding offal and fat) _____ Manufactured under the arrangement provided for in Article 4 of Council Regula ­ tion (EEC) No 565/80 0 : - 90 % or more 1602 50 10 120 - 80 % or more, but less than 90 % 1602 50 10 140 - 60 % or more, but less than 80 % 1602 50 10 160 - 40 % or more, but less than 60 % 1602 50 10 170 - less than 40 % 1602 50 10 180      Other : - 40 % or more 1602 50 10 190 - less than 40 % 1602 50 10 200    Other : Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 240 1602 50 10 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 260     Containing by weight less than 40 % of meat or meat offal , of any kind, including fats of any kind or origin 1602 50 10 280 1602 50 90 Other :    Not containing meat other than that of animals of the bovine species :     With a collagen/protein ratio of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat):      90 % or more :       Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (*) 1602 50 90 125       Manufactured under thje arrangements provided for in Article 4 of Regulation (EEC) No 565/80 0 1602 50 90 135 Other 1602 50 90 195 21 . 3. 92No L 75/28 Official Journal of the European Communities CN code Description of goods Product code 1602 50 90 80 % or more, but less than 90 % : (cont 'd) Products complying with the conditions laid down in Regulation (EEC) No 2388/84 O 1 602 50 90 325       Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 f) 1602 50 90 335 Other 1602 50 90 395    60 % or more, but less than 80 % : ______ Products complying with the conditions laid dwon in Regulation (EEC) No 2388/84(0 1602 50 90 425       Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 f) 1602 50 90 435 Other 1602 50 90 495     with a collagen/protein ratio of more than 0,35 but no more than 0,45 (*) and contai ­ ning by weight to the following percentages of bovine meat (excluding offal and fat) :      60 % or more :       Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (*) 1602 50 90 525 Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 0 1602 50 90 535 Other 1602 50 90 595  40 % or more, but less than 60 % 1602 50 90 615      20 % or more but less than 40 % 1602 50 90 625 less than 20 % 1602 50 90 626 Other 1602 50 90 636 with a collage/protein ratio of no more than 0,45 (') :      Containing by weight 80 % or more of meat or more offal, of any kind, including fats of any kind or origin 1602 50 90 705 Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin 1602 50 90 805      Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 90 905 Other 1602 50 90 906 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1 982, p. 11 ). 0 Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7 1982, p. 48). (3) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine. (4) OJ No L 336, 29. 12. 1979, p. 44. O OJ No L 221 , 18 . 8. 1984, p. 28 . O The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). 0 OJ No L 62, 7. 3. 1980, p. 5. 0 Determination of collagen content : The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . NB : Article 7 of Council Regulation (EEC) No 885/68 (OJ No L 156, 4. 7. 1968, p. 2) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries.*